DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-10, 21-23, 25-27) in the reply filed on 4/23/2021 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/23/2021.  It should be noted that applicant cancelled claims 11-20 at the same time the election was made.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claim 4, lines 3 and 4 – replace the word [[innermost]] with the word inner –
In claim 10, line 1 – replace the word “innermost” with the word inner – 


Allowable Subject Matter
Claims 1-10, 21-23 and 25-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest an arrangement for oxidizing the inner surface of a molten barrier layer applied to an inner rubber tube wherein the arrangement includes an ozone cavity supplied with an ozone stream from an ozone surface such that a portion of the continuous molten barrier forming material is exposed to the ozone stream on an inner side of the portion of the continuous molten barrier forming layer to provide a heterogeneous surfaced barrier layer having an inner surface and an outer surface where the inner surface has a higher surface energy than the outer surface, together in combination with the elements of the claim 1.  The prior art of record discloses ozone surface treatment techniques, but none disclose treating the inner surface of a molten layer before being deposited on an inner tube. The prior art discloses the surface treatment of the underlying inner tube instead of the molten layer.  USPN 4370187 discloses a process of treating an extruded thermoplastic resin web with ozone as it is being applied to a substrate web, yet the arrangement lacks those features identified above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited on the PTO 892 disclose references that are similar but distinct from the claimed arrangement.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached at: Craig Schneider at 571-272-3607, Mary McManmon at 571-272-6007 and Ken Rinehart 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753                                                                                                                                                                                         
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753